Citation Nr: 1136314	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to disability and indemnity compensation (DIC) benefits, to include based on 38 U.S.C.A. § 1310 and 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Attorney Robert W. Legg


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1956 to June 1973 and from November 1990 to April 1991.  He died in November 2001.  The appellant in this matter is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the appellant testified at a personal hearing before the undersigned.  A transcript of that hearing is of record.

In a September 2010 decision, the Board denied entitlement to DIC benefits.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In April 2011, the Veterans Court granted a joint motion of the appellant and the Secretary of Veterans' Affairs (the Parties), vacated the September 2010 Board decision, and remanded the matter to the Board for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In a July 2011 statement, the appellant's attorney, for the first time, raised the issue of entitlement to DIC benefits on a theory of entitlement provided by 38 U.S.C.A. § 1151.  Prior to July 2011, neither the appellant nor the record had raised a theory of entitlement under that statue and, therefore, the RO had addressed the claim under a theory of entitlement provided by 38 U.S.C.A. § 1310.  Section 1151 provides for entitlement to DIC benefits based on a theory that a veteran's death was caused by VA hospital, medical, or surgical treatment or examination and that the proximate cause was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA or due to an event not reasonably foreseeable.  In contrast, § 1310 provides for entitlement to DIC benefits based on a theory that the cause of a veteran's death was a service-connected disability.  The elements necessary to establish benefits under § 1151 are different than those necessary to establish benefits under § 1310.  Since the RO did not address compensation under § 1151 for the cause of the Veteran's death nor provide the appellant with notice sufficient to apprise her of the evidence necessary to substantiate her claim under § 1151, the Board finds that the matter must be remanded for the RO to do so in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392-393 (1993).  

Ultimately, the appellant is seeking DIC benefits, and hence, the Board has jurisdiction over the claim, irrespective of the theory of entitlement.  Cf. Robinson v. Peake, 21 Vet. App. 545, 551 (2008) (explaining that "[t]he proposition that separate theories in support of a claim for benefits for a particular disability equate to separate claims for benefits for that disability is no longer the law").  

On remand, the appellant must be provided notice of any information, including medical or lay evidence, that is necessary to substantiate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Reviewing the evidence of record, the Veteran's death certificate documents that he died in November 2001.  The immediate cause of death was metastatic colon cancer.  Pneumonia and renal failure are listed as other significant conditions contributing to death but not resulting in the stated cause of death.  

August 1992 VA treatment records show that the Veteran was treated for complaints of mid-abdominal pain of five days duration with nausea and vomiting.  A renal, gallbladder, and pancreatic echogram revealed normal gallbladder thickness, the pancreas was suboptimal due to superimposed bowel gas, and the kidneys were of normal size and echotexture and showed mild ectasia of the collecting system suggestive of mild hydronephrosis.  A CT scan of the abdomen and pelvis showed normal liver and spleen and no hydronephrosis.  Although the records stated that the Veteran was admitted to Oncology Service, there are no findings that he had any type of cancer.  An MRI report of the Veteran's kidneys from October 1992 indicated that it was negative.

April 1993 VA treatment records show that colon barium enema findings included a small 5 mm sessile polyp in the mid portion of the ascending colon.  May 1993 VA treatment records indicate that a colonoscopy was performed up to 130 cm and a polyp was noted in the ascending colon.  A November 1993 VA colonoscopy report noted a 2 mm sessile polyp at 70 cm.  An attempt was made to biopsy the polyp but the Veteran was not able to tolerate it.  A June 1994 VA colonoscopy report found no polyps.  The colonoscopy report indicates that there was a moderate amount of retained liquid stool in the colon and that the surgeon therefore had the Veteran shift positions.  The postoperative report states that a picture of the polyp from six months before showed it to look benign.  An October 1998 VA treatment record shows that colon barium enema findings were normal, revealing only moderate radiolucent filling defects consistent with residual feces present in the colon.  A treating provider did not feel that a colonoscopy was necessary based on the test results.

July 2001 VA treatment records show the Veteran underwent a laparoscopy (i.e., examination of the interior of the abdomen) that revealed cholecystitis (inflammation of the gallbladder), cholelithiasis (gallstones), and extensive interabdominal adhesions.

An August 2001 CT scan of the abdomen and pelvis, for complaints of bowel obstruction and weight loss over a short period of time, found bowel obstruction likely in the right colon.  Carcinoma of the colon was considered the most likely etiology for the obstruction.  A subsequent August 2001 right colectomy was performed for additional complaints of bowel obstruction after a CT scan confirmed a possible ascending colonic obstructing cancer.  The colectomy revealed advanced colonic cancer with obstruction and peritoneal carcinomatosis.  

Following the right colectomy, the Veteran was treated in the intensive care unit. He developed problems with atrial fibrillation and respiratory insufficiency.  The Veteran was sent home in September 2001.  The prognosis was poor because of the adenocarcinoma of the ascending colon with stage 4 metastatic disease.  The Veteran then began receiving chemotherapy in September 2001 for his colon cancer.

A November 2001 Russell Medical Center private treatment report noted the Veteran's health subsequently deteriorated and he failed to respond to non-aggressive resuscitation.  He died on November [redacted], 2001.

A medical opinion was submitted in July 2011 from "G.K.," M.D., a private internist who reviewed the record.  Dr. G.K. opined that it is much more likely than not that the Veteran's colon cancer had its origin in the polyp seen in 1993.  The rationale was that a progression from no disease to polyp to cancer is the normal course of the disease and that this is the reason why the Veteran underwent colonoscopies in 1993 and 1994.  Dr. G.K. wrote that since a biopsy was not performed when the polyp was discovered he could not say for sure whether the Veteran had cancer in 1993.  However, he continued that the disease that killed the Veteran began as an abnormal, benign growth that, absent appropriate screening and treatment, developed abnormal cells that grew until they killed him.  Dr. Dr. G.K. felt that but for the abnormal polyp present in 1993 the Veteran would not have died of colon cancer in 2001.  He opined that the polyp and the fatal cancer were different stages of the same disease process, and therefore the condition that killed the Veteran was present in 1993.

Dr. Dr. G.K. also opined that it was more likely than not that the polyp was present during military service, which ended in April 1991.  He noted that polyps are slow growing and that the standard colon cancer screening interval is ten years.  In summary, Dr. G.K.'s opinion was that it is more likely than not that the disease process present in 1993 was also present in 1990 and 1991 and that this was the disease that killed the Veteran in 2001.

In addition, Dr. Dr. G.K. opined that the medical care that the Veteran received from VA in 1994 was substandard and led directly to his death.  Dr. Dr. G.K. wrote that the standard of care requires that a colon polyp like the Veteran's be removed and sent for pathologic analysis.  When the polyp could not be seen in the 1994 colonoscopy, the Veteran should have been scheduled for another colonoscopy.  Dr. Dr. G.K. feels that the 1994 designation of the polyp as benign is "nonsense" since it was based on the 1993 colonoscopy and that if it could have been determined as such, the 1994 colonoscopy would not have been performed.  In sum, Dr. Dr. G.K. described the 1994 VA care as "wonton and reckless" and stated that it resulted in the polyp growing until it killed the Veteran. 

The Board notes that Dr. Dr. G.K.'s opinion does not discuss the October 1998 VA treatment records, which indicated that colon barium enema findings were normal and that a colonoscopy was not necessary at that time.  In light of this, the Board has determined that Dr. Dr. G.K.'s opinion is insufficient to grant the benefits sought at this point.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  However, with Dr. Dr. G.K.'s opinion of record, there is a reasonable possibility that obtaining a VA medical opinion in the present case would substantiate the claim.  Therefore, such an opinion must be obtained before the claim can be decided on the merits.  See 38 U.S.C.A. § 5103A(a)(2); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her representative with notice as to the evidence necessary to substantiate her claim of entitlement to DIC benefits under 38 U.S.C.A. § 1151 and of her and VA's respective duties in obtaining such evidence.  This notice must comply with the content requirements of the Veterans Claims Assistance Act (VCAA) of 2000.  

2.  After affording the appellant an appropriate opportunity to respond, and after obtaining all available identified evidence and associating such with the claims file, request a medical opinion from a gastroenterologist.  The claims file, to include a copy of this Remand, must be made available to the examiner.  The examiner must annotate his or her report as to whether the claims file including a copy of this Remand, was reviewed and the examination report must indicate whether the examiner is a gastroenterologist.  In the report, a medical opinion should be provided as to:

a.  Whether it at least as likely as not (i.e., a 50 percent or greater probability) that the polyp noted on the April 1993 barium enema from VA treatment was a manifestation of the colon cancer that was diagnosed in 2001?  If so, is it at least as likely as not (a 50 percent or greater probability) that the polyp was present during the Veteran's latest period of active service, which was from November 1990 to April 1991.  The examiner's explanation should include discussion of the treatment records regarding the polyp, which begin in 1993, including the importance of its size and location, the 2001 treatment records for colon cancer, and Dr. G.K.'s statements in the June 2011 letter as to the growth rate of colon cancer.  The examiner must include in his or her opinion a complete rationale for all conclusions that the examiner reaches.  

b.  Whether it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's VA treating providers exhibited carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault that led to his colon cancer by not performing a follow up colonoscopy in order to obtain a sample of the colon polyp for biopsy following the June 1994 colonoscopy?  The examiner's explanation should include discussion of the April 1993 colon barium enema findings, May 1993 colonoscopy, June 1994 colonoscopy, including the postoperative report stating that a picture of the polyp from six months before showed it to look benign, and October 1998 colon barium enema findings.  The examiner must include in his or her opinion a complete rationale for all conclusions that the examiner reaches.  

c.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Thereafter, the RO must readjudicate the appellant's claim for DIC benefits, both under a theory that the Veteran's death was caused by a service-connected disability and under a theory as provided by 38 U.S.C.A. § 1151.  If the benefit sought is not granted, provide the appellant and her representative with a supplemental statement of the case, including reference to the pertinent laws and regulations for DIC benefits under 38 U.S.C.A. § 1151, and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



